[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
This is an action sounding in contract to recover a sum allegedly due to the plaintiff from the sale of defendant corporation to a third party who is not involved in this suit. Plaintiff is claiming a fee for his services in procuring a price in excess of $10 million for defendant General Plasma Associates. Defendants General Plasma Associates and Sidney Greenberg move for summary judgment on the ground that plaintiff's recovery is barred because he is not registered as a real estate broker or a broker-dealer, investment advisor or agent.
Whether the plaintiff acted as a real estate broker presents a question of fact. See LaMalfa v. Higgins, 38 Conn. Sup. 509,513 (1982). There is a disputed issue of fact in this case as to plaintiff's status in connection with the sale of General Plasma Associates The defendants argue, and have submitted exhibits indicating, that the sale of General Plasma Associates included both an interest in real estate and all the issued and outstanding stock of the corporation. Defendants argue that because plaintiff is not licensed to sell either real estate or securities, and has admitted the same, his recovery of a commission is barred. The plaintiff states in his affidavit that his sole role was to introduce the defendants to investors interested in buying the capital stock of General Plasma.
Because there is a dispute as to the plaintiff's function, summary judgment is not appropriate and the motion is denied. CT Page 2794
CIOFFI, J.